Ay the Court.
To determine now the time at which the copartnership commenced would be to decide prematurely one of the principal questions in the cause. But the court has no objection to order the account to be taken from such period of time as either party may require ; and as the books kept by the defendant between 1791 and 1794; were in the name of Caleb Tate & Co. in which several entries appear, charging the complainants individually with a proportion of the expenses of the firm, those books must he produced to the commissioner ; with this restriction, if desired by the defendant’s counsel, that he shall take no notice of any entry which relates to the mere private affairs of the defendant.